Title: To James Madison from Robert Montgomery (Abstract), 10 April 1805
From: Montgomery, Robert
To: Madison, James


10 April 1805, Alicante. “When I had the honour of writing you last it was to advise the appearance of the Yellow fever at this place, where it raged with a considerable degree of Virulence for more than three months, in which time of 25.000 Inhabitants about five Thousand were carried of[f] by it, we are now in the best state of health I ever knew these people to enjoy, but not without apprehentions of the fever returning in Autumn.
“We had no arrivals of American Vessels from the 1 July last ’till 1 Jany, my next will bring the list of arrivals till July of this year, commerce here begins to revive since the Contagion, but no foreign Grain will be wanted for some time after Harvest the Crops in ground have the most flattering appearance.
“Yesterday a Squadron of ten sail of the line passe<d> this place to the Westward it is affirmed to be the Toulon fleet, they appeared off Carthagena but the Spanish fleet of Six Sail was not ready to Joine them, the French proceed to Cadiz &c with much exped[.…].”
